DETAILED ACTION
This office action is in response to the amendment filed December 11, 2020 in which claims 15-20 are presented for examination and claims 1-14, 21, and 22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Rejection of claim 15 under 35 USC 102 over US Pub No. 2019/0053551 Jascomb should be withdrawn because Jascomb does not teach, suggest, or disclose a garment wherein the first component comprises a first portion of a closing device, and wherein the second component comprises a panel portion and a second portion of the closing device as required by currently amended claim 15.
Examiner’s Response:  Applicant’s arguments have been fully considered however they are not commensurate with the rejected claims as the limitations have not been previously presented.  It is further noted that the rejection over Jascomb has been amended in view of current amendments to claim 15 (see updated rejection over Jascomb, below).  The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2019/0053551 Jascomb.
Regarding claim 15, Jascomb discloses a garment (100) comprising:
a front body portion (102), the front body portion comprising a first portion of a first component (the first component comprises first portion 102, second portion which comprises back panel 122 and portions of back panel 120 as depicted in annotated Fig. 2, below, third portion 104, and fourth portion 104, and portion 116 of closing device 116,118; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion); 
a back body portion (the back body portion comprises the portions of back panels 120,122 as depicted in annotated Fig. 2), the back body portion comprising a second portion of the first component and a second component (the second component comprises portion 118 of the closing device along with the panel portion which comprises the portions of back panels 120,122 as depicted in annotated Fig. 2;);
a first sleeve (104), comprising a third portion of the first component; 
a second sleeve (104), the second sleeve comprising a fourth portion of the first component;
a neck opening (108) provided in the first component; and a slit extending from the neck opening to a first edge (156) of the first component (as best depicted in annotated Fig. 2 and Fig. 5, the slit is the area between edges 123,124 of rear panels 120,122 that extends from neck opening 108 to first edge 156); 
wherein the second component is attached to the first component via a first seal (para. 0052; inasmuch as currently claimed, the ultrasonic welding attachment of the portion of 118 comprising the second component that attaches to the first component via the panel portion of the second component can be considered a first “seal” because ultrasonic welding is listed among the examples of different “seals” listed in Applicant’s specification at para. 0043);
wherein the first component comprises a first portion of a closing device (116) (para. 0052), and 
wherein the second component comprises a panel portion (annotated Fig. 2) and a second portion (118) of the closing device (para. 0052).

    PNG
    media_image1.png
    998
    845
    media_image1.png
    Greyscale

Regarding claim 16, Jascomb further discloses a garment wherein at least a portion of the slit is provided in a pre-closed configuration (para. 0055; as best depicted in FIGS. 2 and 5, at least the portion of the slit adjacent hook and loop fastening means is considered to be provided in a “pre-closed” configuration when hook material 136 and loop material 138 are mated together, consistent with the description of the term “pre-closed” in Applicant’s specification at para. 0028, indicating that “alternatively or additionally, all or a portion of the optional slit 43 may be provided in a pre-closed configuration via one or more fasteners”).

Regarding claim 18, Jascomb further discloses a garment wherein the portion of the slit is provided in the pre-closed configuration via one or more fasteners (para. 0055; see especially FIG. 5; the slit is provided in the pre-closed configuration via hook and loop fastening means 168 that includes hook material 136 and loop material 138).

Regarding claim 20, Jascomb further discloses a garment wherein the garment provides acceptable barrier function, wherein the acceptable barrier function is AAMI Level 4 protection (paras. 0007, 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jascomb (as applied to claims 15 and 16, above) in view of US Pub No. 2016/0220852 Samaniego.
Regarding claim 17, Jascomb discloses a slit wherein at least a portion of the slit is provided in a pre-closed configuration via a one or more fasteners (para. 0055; see especially FIG. 5; the slit is provided in the pre-closed configuration via hook and loop fastening means 168 that includes hook material 136 and loop material 138). 
Examiner further respectfully asserts that inasmuch as currently claimed, the hook and loop fastening means disclosed by Jascomb could properly be considered a “seal,” and as such Jascomb would be considered to anticipate claim 17 under 35 USC 102(a)(2).  Examiner respectfully notes that the list of “seals” described in Applicant’s specification at para. 0043 is merely exemplary and non-limiting.  However, in order to provide additional clarity, and in an effort to promote compact prosecution, claim 17 is being rejected under 35 USC 103 over Jascomb in view of Samaniego.
To the extent to which Jascomb does not disclose a garment wherein at least a portion of the slit is provided in the pre-closed configuration via a seal, Samaniego teaches a garment (1) similar to that of Jascomb comprising a slit (18) provided in a pre-closed configuration via a seal (11) (paras. 0016-0018; see FIGS. 1 and 3).  Examiner respectfully asserts that it would be obvious to provide a length of seal 11 of Samaniego to garment 100 of Jascomb to seal only a portion of the slit of Jascomb or a length of seal 11 of Samaniego to seal the entirety of the slit of Jascomb as is taught regarding the slit of Samaniego (see para. 0016 of Samaniego).  In a configuration wherein seal 11 of Samaniego is applied to the entirety of the slit of Jascomb, the garment of Jascomb would be donned by slipping the entire garment over the head of the user like a sweatshirt (see para. 0025 of Samaniego).  In such a configuration, ties 118 of Jascomb 
Jascomb and Samaniego teach analogous inventions in the field of medical gowns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Jascomb such that the slit is provided in the pre-closed configuration via a seal as taught by Samaniego because Samaniego teaches that this configuration is known in the art and beneficial for providing a liquid-impervious seal capable of being torn by a user to aid in doffing of the garment (para. 0018 of Samaniego).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jascomb (as applied to claim 15, above) in view of the CDC Webpage on AAMI dated November 15, 2020, retrieved at https://wwwn.cdc.gov/PPEInfo/Standards/Info/ANSI/AAMIPB70Class3 by Examiner on October 24, 2020, a copy of which is appended to this Office Action (hereafter “CDC Webpage”).
Regarding claim 19, Jascomb further discloses a garment wherein the garment provides acceptable barrier function, wherein the acceptable barrier function is AAMI Level 4 protection (paras. 0007, 0049).
Jascomb does not explicitly state that garment 100 provides acceptable barrier function wherein the acceptable barrier function is AAMI Level 1 protection.
However, the CDC Webpage indicates that the AAMI standard includes four standard levels, 1-4, with level 1 providing the least protection and level 4 providing the most protection (see “Comments” section on page 1 of 2 of the CDC Webpage).  As such, a garment capable of providing acceptable barrier function that is AAMI Level 4 protection would also necessarily be capable of providing the lesser amount of protection provided by an acceptable barrier function that is AAMI Level 1 protection.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571) 270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732